
	
		II
		111th CONGRESS
		1st Session
		S. 561
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2009
			Mr. Bingaman (for
			 himself, Ms. Murkowski,
			 Mrs. Boxer, Mr.
			 Wyden, Mr. Udall of New
			 Mexico, Ms. Cantwell,
			 Mr. Tester, Mr.
			 Johnson, Mrs. Murray,
			 Mr. Udall of Colorado, and
			 Mr. Hatch) introduced the following bill;
			 which was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize a supplemental funding source for
		  catastrophic emergency wildland fire suppression activities on Department of
		  the Interior and National Forest System lands, to require the Secretary of the
		  Interior and the Secretary of Agriculture to develop a cohesive wildland fire
		  management strategy, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Federal Land Assistance,
			 Management and Enhancement Act or FLAME
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Flame Fund for catastrophic emergency wildland fire
				suppression activities.
					Sec. 3. Cohesive wildland fire management strategy.
					Sec. 4. Review of certain wildfires to evaluate cost
				containment in wildland fire suppression activities.
					Sec. 5. Reducing risk of wildfires in fire-ready
				communities.
				
			2.Flame Fund for
			 catastrophic emergency wildland fire suppression activities
			(a)DefinitionsIn this section:
				(1)Federal
			 landThe term Federal land means the
			 following:
					(A)Public lands, as
			 defined in section 103 of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1702).
					(B)Units of the
			 National Park System.
					(C)Refuges of the
			 National Wildlife Refuge System.
					(D)Lands held in trust by the United States
			 for the benefit of Indian tribes or individual Indians.
					(E)Lands in the
			 National Forest System, as defined in section 11(a) of the Forest and Rangeland
			 Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).
					(2)Flame
			 fundThe term Flame
			 Fund means the Federal Land Assistance, Management, and Enhancement Fund
			 established by this section.
				(3)Secretary
			 concernedThe term
			 Secretary concerned means—
					(A)the Secretary of
			 the Interior, with respect to Federal land described in subparagraphs (A), (B),
			 (C), and (D) of paragraph (1); and
					(B)the Secretary of Agriculture, with respect
			 to National Forest System land.
					(4)SecretariesThe
			 term Secretaries means the Secretary of the Interior and the
			 Secretary of Agriculture, acting jointly.
				(b)Establishment
			 and Availability of Flame Fund
				(1)EstablishmentThere is established in the Treasury of the
			 United States a fund to be known as the Federal Land Assistance, Management,
			 and Enhancement Fund.
				(2)ContentsThe Flame Fund shall consist of the
			 following amounts:
					(A)Amounts
			 appropriated to the Flame Fund pursuant to the authorization of appropriations
			 in subsection (c).
					(B)Amounts transferred to the Flame Fund
			 pursuant to subsection (d).
					(3)AvailabilitySubject to subsection (e), amounts in the
			 Flame Fund shall be available to the Secretaries to pay the costs of
			 catastrophic emergency wildland fire suppression activities that are separate
			 from amounts annually appropriated to the Secretaries for the predicted annual
			 workload for wildland fire suppression activities, based on analyses of
			 historical workloads and anticipated increased workloads due to changing
			 environmental or demographic conditions.
				(c)Authorization of
			 appropriations
				(1)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Flame Fund such amounts as may be
			 necessary to carry out this section. It is the intent of Congress that the
			 amount appropriated to the Flame Fund for fiscal year 2010 and each fiscal year
			 thereafter should be not less than the average amount expended by the
			 Secretaries for emergency wildland fire suppression activities over the five
			 fiscal years preceding that fiscal year.
				(2)Sense of
			 congress on designation of Flame Fund appropriations as emergency
			 requirementIt is the sense
			 of Congress that—
					(A)the amounts
			 appropriated to the Flame Fund should be designated as amounts necessary to
			 meet emergency needs; and
					(B)the new budget
			 authority and outlays resulting therefrom should not count for the purposes of
			 titles III and IV of the Congressional Budget Act of 1974.
					(3)Notice of
			 insufficient fundsThe
			 Secretaries shall notify the congressional committees specified in subsection
			 (h)(2) whenever only an estimated two months worth of funding remains in the
			 Flame Fund.
				(d)Transfer of
			 excess wildland fire suppression amounts into Flame FundAt the end of each fiscal year, the
			 Secretary concerned shall transfer to the Flame Fund amounts appropriated to
			 the Secretary concerned for wildland fire suppression activities for the fiscal
			 year, but not obligated for wildland fire suppression activities before the end
			 of the fiscal year.
			(e)Use of Flame
			 Fund
				(1)Declaration
			 requiredAmounts in the Flame
			 Fund shall be made available to the Secretary concerned only after the
			 Secretaries issue a declaration that a wildland fire suppression activity is
			 eligible for funding from the Flame Fund.
				(2)Declaration
			 criteriaA declaration by the
			 Secretaries under paragraph (1) shall be based on the following
			 criteria:
					(A)In the case of an
			 individual wildland fire incident—
						(i)the
			 fire covers 300 or more acres;
						(ii)the
			 severity of the fire, which may be based on incident complexity or the
			 potential for increased complexity; and
						(iii)the threat posed
			 by the fire, including the potential for loss of lives, property, or critical
			 resources.
						(B)Consistent with subsection (f), in the case
			 of a firefighting season, when the cumulative costs of wildland fire
			 suppression activities for the Secretary concerned are projected to exceed
			 amounts annually appropriated for such activities.
					(3)Transfer of
			 amounts to secretary concernedAfter issuance of a declaration
			 under paragraph (1) and upon the request of the Secretary concerned, the
			 Secretary of the Treasury shall transfer from the Flame Fund to the Secretary
			 concerned such amounts as the Secretaries determine are necessary for wildland
			 fire suppression activities associated with the declared suppression
			 emergency.
				(4)State, private,
			 and tribal landUse of the
			 Flame Fund for catastrophic emergency wildland fire suppression activities on
			 State and private land and, where applicable, tribal land shall be consistent
			 with existing agreements where the Secretaries have agreed to assume
			 responsibility for wildland fire suppression activities on the land.
				(f)Treatment of
			 anticipated and predicted activitiesThe Secretary concerned shall continue to
			 fund anticipated and predicted wildland fire suppression activities within the
			 appropriate agency budget for each fiscal year. Use of the additional funding
			 made available through the Flame Fund is intended to supplement the budgeted
			 and appropriated agency funding and is to be used only for purposes and in
			 instances consistent with this section.
			(g)Prohibition on
			 other transfersAll amounts in the Flame Fund, as well as all
			 funds appropriated for the purpose of wildland fire suppression on Federal
			 land, must be obligated before the Secretary concerned may transfer funds from
			 non-fire accounts for wildland fire suppression.
			(h)Accounting and
			 reports
				(1)Accounting and
			 reporting systemThe
			 Secretaries shall establish an accounting and reporting system for the Flame
			 Fund compatible with existing National Fire Plan reporting procedures.
				(2)Annual report;
			 Public availabilityThe
			 Secretaries shall submit to the Committee on Natural Resources, the Committee
			 on Agriculture, and the Committee on Appropriations of the House of
			 Representatives and the Committee on Energy and Natural Resources, the
			 Committee on Indian Affairs, and the Committee on Appropriations of the Senate
			 an annual report on the use of the funds from the Flame Fund, together with any
			 recommendations that the Secretaries may have to improve the administrative
			 control and oversight of the Flame Fund. The annual report shall be made
			 available to the public.
				(3)Estimates of
			 wildfire suppression costs to improve budgeting and funding
					(A)Periodic
			 estimatesConsistent with the
			 schedule provided in subparagraph (B), the Secretaries shall submit to the
			 committees specified in paragraph (2) an estimate of anticipated wildfire
			 suppression costs for the current fiscal year and the following fiscal year.
			 The methodology for developing the estimates shall be subject to periodic peer
			 review to ensure compliance with subparagraph (C).
					(B)Submission
			 scheduleThe Secretaries shall submit an estimate under
			 subparagraph (A) during—
						(i)the
			 first week of February of each year;
						(ii)the first week of April of each
			 year;
						(iii)the first week of July of each year;
			 and
						(iv)if the bill making appropriations for
			 operations of the Department of the Interior and the Forest Service for the
			 following fiscal year has not been enacted by September 1, the first week of
			 September of each year.
						(C)BasisAn estimate of anticipated wildfire
			 suppression costs shall be developed using the best available—
						(i)climate, weather,
			 and other relevant data; and
						(ii)models and other
			 analytic tools.
						3.Cohesive wildland
			 fire management strategy
			(a)Strategy
			 requiredNot later than one
			 year after the date of the enactment of this Act, the Secretary of the Interior
			 and the Secretary of Agriculture shall submit to Congress a report that
			 contains a cohesive wildland fire management strategy, consistent with the
			 recommendations contained in recent Comptroller General reports regarding this
			 issue.
			(b)Elements of
			 strategyThe strategy
			 required by subsection (a) shall address the findings of the Comptroller
			 General in the reports referred to in such subsection and include the following
			 elements:
				(1)A
			 system to identify the most cost effective means for allocating fire management
			 budget resources.
				(2)An illustration of plans by the Secretary
			 of the Interior and the Secretary of Agriculture to reinvest in non-fire
			 programs.
				(3)A
			 description of how the Secretaries will employ appropriate management
			 response.
				(4)A
			 system for assessing the level of risk to communities.
				(5)A
			 system to ensure that the highest priority fuels reduction projects are being
			 funded first.
				4.Review of certain
			 wildfires to evaluate cost containment in wildland fire suppression
			 activities
			(a)Review
			 requiredThe Secretary of the
			 Interior and the Secretary of Agriculture shall conduct a review, using
			 independent panels, of each wildfire incident for which the Secretary concerned
			 incurs expenses in excess of $10,000,000.
			(b)ReportThe Secretary concerned shall submit to the
			 Committee on Natural Resources, the Committee on Agriculture, and the Committee
			 on Appropriations of the House of Representatives and the Committee on Energy
			 and Natural Resources, the Committee on Indian Affairs, and the Committee on
			 Appropriations of the Senate a report containing the results of each review
			 conducted under subsection (a).
			5.Reducing risk of
			 wildfires in fire-ready communities
			(a)Fire-ready
			 community definedIn this
			 section, the term fire-ready community means a community
			 that—
				(1)is located within
			 a priority area identified pursuant to subsection (b);
				(2)has a cooperative
			 fire agreement that articulates the roles and responsibilities for Federal,
			 State and local government entities in local wildfire suppression and
			 protection;
				(3)has local codes
			 that require fire-resistant home design and building materials;
				(4)has a community
			 wildfire protection plan (as defined in section 101 of the Healthy Forests
			 Restoration Act of 2003 (16 U.S.C. 6502)); and
				(5)is engaged in a successful collaborative
			 process that includes multiple interested persons representing diverse
			 interests and is transparent and nonexclusive, such as a resource advisory
			 committee established under section 205 of the Secure Rural Schools and
			 Community Self-Determination Act of 2000 (Public Law 106–393; 16 U.S.C. 500
			 note).
				(b)Fire risk
			 mappingAs soon as is practicable after the date of the enactment
			 of this Act, the Secretary of Agriculture and the Secretary of the Interior (in
			 this section referred to as the Secretaries) shall develop
			 regional maps of communities most at risk of wildfire and in need of hazardous
			 fuel treatment and maintenance. The maps shall identify priority areas for
			 hazardous fuels reduction projects, including—
				(1)at-risk
			 communities in fire-prone areas of the wildland-urban interface (as defined in
			 section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C.
			 6502));
				(2)watersheds and
			 municipal drinking water sources;
				(3)emergency
			 evacuation corridors;
				(4)electricity
			 transmission corridors; and
				(5)low-capacity or
			 low-income communities.
				(c)Local wildland
			 firefighting capability grants
				(1)Grants
			 availableThe Secretaries may
			 provide cost-share grants to fire-ready communities to assist such communities
			 in carrying out activities authorized by paragraph (2).
				(2)Eligible
			 activitiesGrant funds may be used for the following:
					(A)Education programs
			 to raise awareness of homeowners and citizens about wildland fire protection
			 practices, including FireWise or similar programs.
					(B)Training programs
			 for local firefighters on wildland firefighting techniques and
			 approaches.
					(C)Equipment
			 acquisition to facilitate wildland fire preparedness.
					(D)Implementation of
			 a community wildfire protection plan.
					(d)Wildland fire
			 cost-share agreementsIn developing any wildland fire cost-share
			 agreement with a State Forester or equivalent official, the Secretaries shall,
			 to the greatest extent possible, encourage the State and local communities
			 involved to become fire-ready communities.
			(e)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretaries to carry out this section such sums as may be necessary.
			
